Title: To James Madison from St. George Tucker, 29 March 1813
From: Tucker, St. George
To: Madison, James


Dear Sir,Wmsburg March 29. 1813.
I fear you will think me a troublesome Correspondent, but the Information contained in the enclosed, which I have just taken from the Lips of five deserters from the British Ship Dragon, I apprehend ought to be conveyed to you as early as possible. It seems to indicate an attack upon Newyork: at least, the taking the Congreve Rockets, out of the Ships on this Station, and sending them to the Northward, has a suspicious appearance; As to the taking of the Acasta frigate by the Cheasapeake, I do not venture to credit it, upon such Information, especially, as by comparing dates, the news of her Capture must have reach’d our Bay, within six days after she sailed from thence for Bermuda. I am very respectfully, Dear Sir, Your most obedt. Servt.
S:G: Tucker
